Title: Virginia Delegates to Benjamin Harrison, 10 September 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. Sepr. 10. 1782.
Your Excellency’s favors of the 23. and 30. Ulto. were recd. yesterday. Not recollecting that any resolutions of Congress declaratory of their ultimate sense with regard to confiscations, have been published, we apprehend that some mistake must have led to your remarks on that subject. The Journals of Congress for 1779 are not yet compleated. As soon as they are you shall be furnished with a copy. The propriety of applications to the British Commander for a restitution of slaves having never been agitated in Congress, it is impossible for us to inform you with certainty in what light such a Step would be viewed by them. We can only say that in general, all separate & partial transactions between individual States and the Enemy are considered as disaccording with the Spirit of the confederacy, that a solicitation of favors from the Enemy at this juncture may not be very politic, and that there does not appear to us any sufficient evidence that the application in question is made would be attended with success.
The loss of the Magnifique a French Ship of 74-Guns in the Harbour of Boston, was thought by Congress a fit occasion for testifying their sense of the exertions of our Ally in favor of the U States; and they have accordingly directed the Ship America to be presented to the Chevr. de la Luzerne for the service of his Most Christian Majesty.
General Washington has moved with the chief part of his army down to Verplank’s point. Seven Ships of the line, part of a fleet from the West Indies commanded by Admiral Hood, are arrived at New York; and 15,00 foreign troops have embarked at that place for Halifax.
The Gazette herewith enclosed contains all the intelligence which has yet transpired from the packet lately arrived at N. York from England. Congress are still destitute of intelligence from their Ministers in Europe. The Minister of France is in the same predicament with respect to his Court.
It may not perhaps be amiss to suggest to your Excellency that advantage will probably be taken of this seeming reverse in the prospect of peace, to speculate on the staple of Virginia. We hope our Country men will be on their guard against such artifices.
We have the honor to be with sentiments of the highest regard yr Excelly’s obt. servts
Theok: Bland JrA LeeJ. Madison Jr.Jos: Jones
